                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

RENAY CUNNINGHAM,                             )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   CASE NO.: 1:19-cv-1060-ECM
                                              )            (WO)
PROFESSIONAL WIREGRASS                        )
COMMUNICATIONS, INC. and                      )
DOUGLAS E. LINDLEY,                           )
                                              )
       Defendants.                            )

                                          ORDER
       This matter is before the Court having been transferred from the United States

District Court for the Northern District of Alabama. On November 19, 2019, Defendant

Professional Wiregrass Communications, Inc. (“PWC”) filed a Motion to Dismiss or, in

the Alternative, to Transfer Venue. (Doc. 5). The basis for PWC’s motion was improper

venue pursuant to Fed. R. Civ. P. 12(b)(3). In response, the Plaintiff filed an unopposed

Motion to Transfer Venue on December 3, 2019. (Doc. 12). The Magistrate Judge granted

the Plaintiff’s Motion to Transfer Venue and PWC’s alternative Motion to Transfer Venue

and entered an order transferring the case to this Court. Accordingly, it is

       ORDERED that Defendant Professional Wiregrass Communications, Inc.’s Motion

to Dismiss (doc. 5) is DENIED as moot.

       DONE this 27th day of January, 2020.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE

                                              1
